Citation Nr: 1415995	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-06 631	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 RO decision.

The Veteran provided sworn testimony during a February 2012 hearing before a Decision Review Officer and again during a December 2013 hearing on appeal before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran was exposed to acoustic trauma in service, has current bilateral hearing loss and tinnitus, and his hearing loss and tinnitus have been linked to service by his treating physician. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3,385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran seeking disability compensation benefits must establish: (1) status as a Veteran; (2) the existence of a disability; and (3) a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

That the Veteran has adequate service is established by his DD 214, which reflects an honorable discharge following nearly four years of service as a Morse System Operator.  That he has bilateral hearing loss and tinnitus is established in the medical evidence of record.  See 38 C.F.R. § 3.385.  The question before the Board is whether his hearing loss and tinnitus is related to service.  

Review of audiometric testing performed during the Veteran's general medical examinations performed upon entrance into service and again upon discharge from service shows that his hearing acuity diminished from the first test to the second test, although it remained within normal limits as tested at discharge.  

During both hearings on appeal, the Veteran testified that his military occupational specialty of Morse System Operator involved significant noise exposure, wearing headphones and listening to radio transmissions, many of which were jammed by foreign powers.  During the December 2013 hearing, he described it as follows:  "I was listening to transmissions, traffic, in a very hostile work situation with all this radio interference requiring us to really crank up the volume, in one ear especially, and listen to supervisor personnel with the other ear."  He also testified that he had noticed diminished hearing following his service, especially during his initial training for the law enforcement career that he pursued after military service.  He explained, however, that he did not wish to derail his career in law enforcement by admitting he had difficulty hearing.  

The claims file contains essentially two conflicting medical opinions.  The Veteran's treating physician has submitted a medical opinion to the effect that he feels the Veteran's hearing loss and tinnitus had its inception during service.  To the contrary, a VA audiologist has opined that the Veteran's hearing loss and tinnitus is less likely to have been caused by noise exposure during service.  In this case, the Board chooses to accord greater probative weight to the positive medical opinion, as it is consistent with the Veteran's testimony, his service treatment records, and other medical evidence in the file.  

Service connection for bilateral hearing loss and tinnitus is therefore granted.  




ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


